Citation Nr: 1611534	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-47 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army Reserves from July 1977 to November 1977 and on active duty in the Navy from July 1979 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.    

In his January 2009 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  He subsequently requested a hearing before a Decision Review Officer (DRO) at the RO and an informal DRO conference in lieu of a hearing was held in March 2009.  Likewise, in a December 2009 substantive appeal (VA Form 9), perfecting his appeal of additional claims, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In October 2012, the Veteran was informed that his requested Board hearing had been scheduled for December 2012.  However, in a December 2012 communication, the Veteran, via his representative, indicated that he wished to cancel his scheduled Board hearing.  Therefore, the Board finds that such hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2015).

In December 2013, the Board denied the Veteran's claims of entitlement to service connection for residuals of head trauma, a right knee disorder, bilateral hearing loss, and residuals of bilateral ear infections with vertigo; his request to reopen a previously denied claim of entitlement to service connection for lumbar degenerative disc disease and cervical spine stenosis with radiculopathy; and his claim for an initial compensable rating for an umbilical hernia.  Also in December 2013, the Board remanded the Veteran's claims for service connection for an acquired psychiatric disorder and a pulmonary disorder for additional development.

Subsequently, in a May 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for the Veteran's acquired psychiatric disorder, diagnosed as posttraumatic stress disorder and major depressive disorder.  As such is a full grant of the benefit sought on appeal with respect to such matter, the issue of entitlement to service connection for an acquired psychiatric disorder is no longer before the Board.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board noted in the December 2013 remand that, during ACDUTRA in August 1977, the Veteran complained of chest congestion and back pain.  The assessment included a low back muscle strain.  On VA examination in February 1978, a chest X-ray revealed that the Veteran's lungs were essentially normal.  Service treatment records from his active duty period reflect that, in August 1979, he reported having frequent dizzy spells that started that morning.  On examination, he had a productive cough and diffuse rhonchi but his neck was supple.  The assessment was bronchitis.  The next day, he complained of difficulty breathing and, on examination, he had rhonchi.  The assessment was again bronchitis.  In December 1979, he had a sudden onset of bronchospasm with difficulty inhaling and exhaling.  When evaluated at an emergency room, the Veteran complained of shortness of breath, but had no history of asthma.  His lungs were clear and a chest X-ray was normal.  The impression was smoke inhalation. 

Post-service VA treatment records show that a January 2005 chest X-ray revealed hyperinflated lungs consistent with COPD.  An April 2007 chest X-ray revealed markedly hyperexpaned lungs, and the impressions were COPD and probable bullous emphysema.  In December 2007, the Veteran was counseled in smoking cessation.  

Based on the foregoing, the Board determined that a remand was necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his pulmonary disorder.  As such, in March 2014, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination.  At that time, the DBQ examiner noted a current diagnosis of COPD and reported that a June 2008 chest X-ray revealed right upper lobe emphysema.  She also noted the Veteran's service as a cook while on active duty and his report of shortness of breath and wheezing during service.  The examiner further observed that the Veteran did not recall any history of smoke inhalation from a fire in a kitchen.  

The DBQ examiner then restated the Board's opinion request, i.e., for each currently diagnosed pulmonary disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's ACDUTRA, to include his August 1977 complaint of chest congestion, or active duty service, to include his treatment for bronchitis, complaints of shortness of breath, and/or treatment for smoke inhalation, and determined that the Veteran's COPD was less likely as not related to his military service.  

As rationale, the DBQ examiner stated that the Veteran did not seek care for his COPD until recently and that the Veteran was a smoker for 37 years.  Further, the March 2014 DBQ examiner noted that the Veteran denied any inciting incidents such as acute smoke inhalation.

The Board finds that the March 2014 DBQ examiner's opinion is inadequate because it is based on factual inaccuracy.  In this regard, the December 1979 service treatment record notes that the Veteran was assessed with smoke inhalation after he was exposed to fire and had sudden onset of bronchial spasm, accompanied with difficulty inhaling and exhaling.  While the March 2014 DBQ examiner noted that the Veteran had complained of shortness of breath during his service and couched her opinion so as to have considered the Veteran's smoke inhalation, the DBQ examiner failed to address the December 1979 service treatment record when she stated that the Veteran denied incidents of smoke inhalation in providing her opinion.  Furthermore, the examiner did not offer an etiological opinion regarding the Veteran's diagnosed emphysema.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For above noted reasons, the Board finds that an addendum opinion is necessary to decide the claim.     

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this REMAND, to the March 2014 DBQ examiner for an addendum opinion.  If the examiner who drafted the March 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

(A)  The examiner should identify all current diagnoses of pulmonary disorders, to include COPD and emphysema.  

(B)  For each currently diagnosed pulmonary disorder, to include COPD and emphysema, the examiner should then render an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's ACDUTRA, to include his August 1977 complaint of chest congestion, or active duty service, to include his treatment for bronchitis, complaints of shortness of breath, and/or treatment for smoke inhalation.  

Specifically, the examiner should consider the following evidence: 1) the August 1977 service treatment record reflecting the Veteran's complaint of chest pain and chest congestion; 2) the August 1979 service treatment records reflecting the Veteran's symptoms of coughing followed by an assessment of bronchitis; 3) the December 1979 service treatment record reflecting that the Veteran was exposed to fire and had sudden onset of bronchial spasm accompanied by difficulty inhaling and exhaling, as well as the treating physician's impression of smoke inhalation.  

The rationale for any opinion offered should be provided.   

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



